PER CURIAM.
DENIED. See Francois v. Wainwright, 470 So.2d 685 (Fla.1985) (stating that a successive petition for writ of habe-as corpus may be summarily denied).
Petitioner is warned that any future filings which the court determines to be successive or frivolous may result in a referral to the appropriate institution for disciplin-aiy procedures pursuant to the rules of the Department of Corrections as provided in section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.
WOLF, THOMAS, and OSTERHAUS, JJ., concur.